Exhibit 10.6

 

JOINT PRODUCT DEVELOPMENT AGREEMENT

 

This Joint Product Development Agreement (“Agreement”) is made and entered into
on this 16th day of July, 2010 (“Effective Date”), by and between Corgenix
Medical Corporation, a Nevada corporation (“Corgenix”), with its principal place
of business at 11575 Main Street, Suite 400, Broomfield, Colorado 80020, and
Financière Elitech SAS, a société par actions simplifiée organized under the
laws of France (“Elitech”), with its principal place of business at 12-12bis,
rue Jean Jaurès, 92800 Puteaux, France.  Corgenix and Elitech are sometimes
referred to in this agreement individually as a “Party” and, collectively, as
the “Parties.”

 

PRELIMINARY STATEMENTS

 

A.            Elitech and its Affiliates have product lines that include
chemistry analyzers and reagents and the capability to modify those products and
to design and manufacture other in vitro diagnostic products.

 

B.            Corgenix has developed and is commercializing immunoassays for
specific tests related to human health (each a “Corgenix Assay,” and
collectively, the “Corgenix Assays”).

 

C.            Elitech and Corgenix desire to establish a product co-development
relationship in order to improve technology development efficiency, with a goal
of modifying Corgenix Assays so that Elitech and its Affiliates can
commercialize the Corgenix Assays as part of a system that includes standard or
modified versions of their chemistry analyzers, serology instruments or other
instruments (collectively, the “Elitech Analyzers”).

 

AGREEMENT

 

The Parties, intending to be legally bound, hereby agree as follows:

 

1.             Purpose.

 

The goal of the co-development effort is the modification of the Corgenix Assays
for use in Elitech Analyzers for commercialization by Elitech and its
Affiliates.  Phase I of the co-development effort (the “Phase I Co-Development
Program”) is focused on the sharing and licensing of Corgenix Assay technology
to facilitate this purpose.  The intent is that, in order to achieve joint
development of Corgenix Assays modified to be used with the Elitech Analyzers
(the “New Corgenix Assays”), all relevant Corgenix Assay technology will be
available to Elitech and its Affiliates to establish the broadest common
immunoassay technology base to pursue co-development of the New Corgenix
Assays.  Such technology would include, for example, manufacturing know-how,
testing and reliability information, visits to production facilities, and
technical consultation, for which the burden of disclosure is reasonable. 
Neither Party intends for this Agreement to grant a second source right on
immunoassay products to the other Party.  The development of a System for each
Corgenix Assay will constitute a separate project, with separate Development
Plans, expense reimbursement budgets for Corgenix, supply arrangements, transfer
pricing, and Product performance and prototype performance acceptance criteria.

 

1

--------------------------------------------------------------------------------


 

2.             Definitions.

 

2.1.          “Affiliate” of a specified Person means a Person that directly or
indirectly controls, is controlled by, or is under common control with, such
specified Person.  For purposes of this definition, “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract, or
otherwise.

 

2.2.          “Combination Product” means any product that includes both a
System and any other consumable product, reagent or component that is not a
Product; however, Combination Product does not include bundling of items
pursuant to a reagent rental plan or an analogous plan, the Net Sales
calculation for which is provided in Section 2.9.3.

 

2.3.          “Consumer” means any Person that acquires a Product for any
purpose other than resale.

 

2.4.          “Copyright Interests” means all rights, title and interests in all
copyright rights, and all other literary property or author’s rights, and all
rights, title or interests in all copyrights and copyrighted interests.

 

2.5.          “Corgenix Assay Proprietary Technology” means Proprietary
Technology that is relevant to the development and production of Corgenix
Assays.

 

2.6.          “Intellectual Property Rights” means Patent Rights, Trade Secret
Rights and Copyright Interests.

 

2.7.          “Joint Intellectual Property Rights” means all Intellectual
Property Rights to Program Technology except Patent Rights to Program
Technology.

 

2.8.          “Joint Patent Rights” means all Patent Rights to Program
Technology when the claimed invention was made by inventors of both Elitech (or
its Affiliates) and Corgenix.

 

2.9.          “Net Product Sales” means, as applicable, the following:

 

2.9.1.       Elitech’s or its Affiliates’ gross revenues received from Sales of
Products, less value added taxes, sales taxes and their equivalents (such as
goods and services taxes and provisional sales taxes), and any other taxes (but
not including taxes on income not levied directly on a Sale), and less credits
for returns, rebates, discounts, insurance, transportation costs, bad debt
allowances when actually taken, and customs duties;

 

2.9.2.       If a Product is Sold as part of a Combination Product, the Net
Product Sales of the Combination Product, for the purpose of determining the
royalty payments to be paid to Corgenix thereon, will be determined by
multiplying the actual Net Product Sales of the Combination Product determined
in accordance with Section 2.9.1, for the applicable royalty reporting period,
by the fraction A/A+B, where A is the average selling price of the Product for
Sales thereof during the reporting period, and B is the average selling price to
Consumers of a unit of the other product(s) included in the Combination Product
for Sales thereof during the reporting period; provided, however, that if the
Product and/or the other product(s) were not sold

 

2

--------------------------------------------------------------------------------


 

separately during the reporting period in question, then A/A+B will be
calculated based on A and B for the most recent royalty reporting period in
which they were sold separately; and

 

2.9.3.       If a Product price is increased to include an amount to cover
service costs, finance costs or depreciation of an instrument or other products
bundled with such Product under a reagent rental plan or analogous plan, then
Net Product Sales for such Products will be reduced to reflect the amortized
costs associated with provision of any such instrument or other products bundled
with such Product.  Total depreciation and service charges will be determined in
accordance with United States generally accepted accounting principles.

 

2.10.        “New Corgenix Assays Proprietary Technology” means Proprietary
Technology that may be relevant to the development and production of New
Corgenix Assays, including Corgenix Assay Proprietary Technology that is
relevant to and necessary for the development and production of New Corgenix
Assays.

 

2.11.        “Patent Rights” means all rights, title and interests in all
patents and applications for patents, in all patents of addition, in all
invention certificates, and in all industrial designs, industrial models and
utility models (including any reissue, division, continuation or
continuation-in-part application) throughout the world now or hereafter filed.

 

2.12.        “Person” means an individual, corporation, partnership, limited
partnership, trust, association, entity, or government (including a political
subdivision, agency or instrumentality of a government).

 

2.13.        “Product” means any (a) System; or (b) New Corgenix Assay used with
or sold as part of a System.

 

2.14.        “Program Technology” means Technology developed by or for one Party
or both Parties (and/or their respective Affiliates) pursuant to a Development
Plan.  Technology developed or disclosed by either Party on or after the date of
adoption of a Development Plan by the Executive Committee will be presumed to
have been developed pursuant to this Agreement.  This presumption may be
rebutted by evidence that the Technology was developed primarily by one Party or
such Party’s Affiliates independently, and not pursuant to co-development
efforts by the Parties pursuant to this Agreement.

 

2.15.        “Proprietary Technology” means unpublished Technology developed
primarily by or for one Party or such Party’s Affiliates independent of a
co-development effort with the other Party that is not Program Technology.

 

2.16.        “Sale” or “Sold” means the transfer of a Product to a Consumer by
Elitech or an Affiliate of Elitech for monetary or other consideration, whether
by sale, rental, lease or otherwise.

 

2.17.        “Sole Intellectual Property Rights” means:

 

2.17.1.     All Patent Rights to Program Technology invented solely by the
personnel of one Party or such Party’s Affiliates, whether such Program
Technology resulted from a co-development effort or not (“Sole Patent Rights to
Program Technology”); and

 

3

--------------------------------------------------------------------------------


 

2.17.2.     All Intellectual Property Rights to Proprietary Technology.

 

2.18.        “System” means a combination of a New Corgenix Assay and an Elitech
Analyzer.

 

2.19.        “Technology” means information relevant to the development and
production of New Corgenix Assays and Systems, including, without limitation,
any of the following items that have been developed by or for, and are under the
control of, Elitech, Corgenix or their respective Affiliates, and that are not
restricted by any third party for a disclosure and grant of license to the other
Party:

 

2.19.1.     Processes, devices, circuits, packages, designs, layouts, tooling,
software, reliability engineering and tests, relating to the development and
manufacture of Elitech Analyzers.

 

2.19.2.     Technology related to the Corgenix Assays, the New Corgenix Assays,
and utilizing immunoassays in Elitech Analyzers.

 

2.19.3.     Information and know-how relating to manufacture of New Corgenix
Assays and Elitech Analyzers.

 

2.19.4.     Information relating to the design of equipment for manufacturing
New Corgenix Assays, as mutually agreed upon on a case-by-case basis.

 

2.20.        “Territory” means worldwide.

 

2.21.        “Trade Secret Rights” means all rights, title and interests in all
trade secret rights or equivalent rights arising under the law of any
jurisdiction.

 

3.             Management.

 

3.1.          Executive Committee.  The Phase I Co-Development Program will be
managed by the Executive Committee.  The composition and duties of the Executive
Committee are set forth below.

 

3.2.          Composition and Term.

 

3.2.1.       The Executive Committee will be comprised of four members, two of
which are to be appointed by each Party.  Each Executive Committee member will
have the right to designate an alternate to attend Executive Committee meetings
and vote in his absence.  All members (or designated alternates) of the
Executive Committee must be officers or employees of the Parties or their
Affiliates, unless otherwise agreed to by all Parties.

 

3.2.2.       One representative of Elitech or its Affiliates will serve as the
chairman of the Executive Committee, and one representative of Corgenix will be
designated secretary.  The chairman will be responsible for coordinating all
projects of the Phase I Co-Development Program, and the secretary will be
responsible for coordinating all administrative tasks.

 

4

--------------------------------------------------------------------------------


 

3.2.3.       The Executive Committee will meet at least once every two weeks in
person or by conference call.

 

3.3.          Duties.  The duties of the Executive Committee will be as follows:

 

3.3.1.       Manage the Phase I Co-Development Program and review, resolve or
approve various matters referred to it pursuant to this Agreement.

 

3.3.2.       Coordinate the disclosure and protection of Technology reported
pursuant to Articles 4 and 11.

 

3.3.3.       Define co-development projects and establish work groups within
twenty (20) business days from the Effective Date.

 

3.3.4.       Prepare, revise and update the co-development project development
plan for each System that includes identification of the target Corgenix Assay,
performance criteria, prototype acceptance criteria, the amount of development
time required from Corgenix, mutually agreed upon development expenses, sourcing
arrangements (subject to Section 7.4), and such other information as the
Executive Committee deems necessary and appropriate to coordinate the
development of the System (the “Development Plan”).

 

3.3.5.       Report the progress of the work groups to the Parties on at least a
bi-weekly basis.

 

3.3.6.       Report to the Parties on at least a calendar-month basis all
invention disclosures relating to Program Technology, including all invention
disclosures that either Party believes were invented, created or authored solely
by personnel of that Party or its Affiliates.

 

3.3.7.       Approve or deny requests to publish articles or other information
about Program Technology or any aspect of the Phase I Co-Development Program.

 

3.3.8.       Review each report of invention disclosures made by the working
groups to determine inventorship for each invention disclosure, in accordance
with the patent laws of the United States.  If the Executive Committee cannot
agree on inventorship, then a neutral patent attorney acceptable to both Parties
will be retained to determine inventorship, with both Parties assuming an equal
share of the expense for the same.  If an invention includes at least one
inventor from each of Corgenix and Elitech and the Executive Committee or
retained neutral patent attorney confirms such joint inventorship, that
invention will constitute a Joint Patent Right.  For invention disclosures that
are determined to constitute Joint Patent Rights, the Executive Committee will
recommend disposition as follows:  (a) file a patent application; (b) recommend
foreign countries for filing within the one-year period after the application is
originally filed; (c) do not file a patent application; (d) retain as a joint
trade secret; or (e) re-review within one month if further information is
required to make a decision.

 

3.3.9.       For invention disclosures on which the Executive Committee
recommends filing a patent application, the following procedures will apply:

 

5

--------------------------------------------------------------------------------


 

(i)            Elitech or one of its Affiliates will have primary responsibility
to prepare and file the patent application, providing Corgenix with a draft for
review and comment prior to filing. Elitech will have primary responsibility for
prosecution of the patent application but will keep Corgenix informed with
copies of all correspondence with the patent office and will provide Corgenix
the opportunity to comment on all documents before they are filed.  Elitech and
Corgenix will jointly decide on whether and when to request examination.  All
costs associated with filing, prosecution and maintenance fees will be borne by
Elitech.

 

(ii)           Elitech will endeavor to file appropriate patent applications in
the United States within one calendar month of the recommendation by the
Executive Committee, and if Elitech is unable to do so, it will advise Corgenix
in order to give Corgenix the chance to prepare and file the application, with
all of Corgenix’s costs associated with the patent application filing and
prosecution to be reimbursed by Elitech and with all maintenance fees to be
borne by Elitech.

 

(iii)          If either Party desires to discontinue prosecution of a patent
application, or discontinue paying maintenance fees, or otherwise permit a
patent or patent application to be abandoned, such Party will promptly advise
the Executive Committee, and the other Party will be given the chance to
continue the patent or application in force.  In such case, such other Party
will be the sole owner and will be responsible for all costs associated with the
patent filing, prosecution and maintenance fees, and the Party deciding to
discontinue its effort will receive a royalty-free, paid up license.

 

(iv)          None of Elitech, Corgenix or their respective Affiliates will be
required to file a patent application on invention disclosures recommended to be
filed by the Executive Committee; however, if one Party has the primary
responsibility to file and elects not to file, it will promptly notify the other
Party in order to give such Party a chance to file.  If that Party files, it
will have sole ownership of any patent(s) issued and will be responsible for all
costs associated with the patent filing, prosecution and maintenance fees, and
the Party that declined to file will receive a royalty-free, paid up license.

 

(v)           Corgenix and Elitech agree to cooperate and sign, and to cause
their respective Affiliates to cooperate and sign, the necessary legal documents
to file the Joint Patent Rights, and provide reasonable assistance to each other
in preparation of any patent application and the prosecution thereof.

 

3.3.10.     At the written request of either Party, review the ownership of
Technology, or develop guidelines to determine the ownership of Technology.

 

3.3.11.     Upon the written request of either Party, review Joint Patent Rights
and propose an appropriate licensing framework for review and approval by the
Parties.  The licensing framework will establish the terms and conditions under
which either Party may unilaterally grant licenses under Joint Patent Rights to
third parties.  The framework will identify the Joint Patent Rights that may be
licensed, the royalty provisions, the method of royalty sharing between Elitech,
Corgenix and their respective Affiliates, and a requirement that, if any license
grant by one Party includes a license grant-back from the licensee, the licensee
will be obligated to grant the other Party a license or sublicense under
equivalent terms.  Upon

 

6

--------------------------------------------------------------------------------


 

unanimous approval of the licensing framework by the Executive Committee, either
Party may unilaterally grant licenses to third parties so long as such licenses
conform to the framework.  At the time one Party decides to initiate license
discussions with any third party pursuant to such framework, such Party will
immediately notify the other Party of the negotiation and identify the potential
licensee.

 

3.3.12.     Develop invention disclosure and documentation requirements for use
by employees of both Parties and their respective Affiliates who participate in
the co-development work groups.

 

3.3.13.     Determine the feasibility of developing New Corgenix Assays for
purposes of satisfying the Third Tranche Milestone (as that term is defined in
the Stock Purchase Agreement referenced in Section 8.2.2 below).

 

3.4.          Quorum and Decision.  For the Executive Committee, a quorum will
exist if three members are present.  The unanimous approval of all the members
present at any meeting will be required for any decision of each Committee.

 

3.5.          Time and Place of Meetings.  The initial meeting of the Executive
Committee will be held within ten (10) business days from the Effective Date at
a mutually agreed upon time and location.

 

3.6.          Documentation.  The secretary of the Executive Committee will be
responsible for the documentation of all Executive Committee decisions.

 

4.             Disclosure of Technology.

 

4.1.          New Corgenix Assay Proprietary Technology.  Elitech and Corgenix
agree to disclose, and to cause their respective Affiliates to disclose, as
appropriate, their New Corgenix Assay Proprietary Technology in accordance with
schedules and procedures established by the Executive Committee and set forth in
the Development Plan.  Such disclosure will include, to achieve the New Corgenix
Assays joint development, access to all relevant Corgenix Assays and New
Corgenix Assays production facilities under control of either Party, including
visits by qualified engineers and technicians.  Such visits will include the
opportunity to observe and ask questions and receive technical consultation from
qualified personnel.  The frequency and duration of such visits will be mutually
agreed upon, will be reasonable, and both Corgenix and Elitech agree to use
their best efforts to coordinate and accommodate such technical exchanges and to
ensure that fully qualified personnel are involved.  Such disclosure will also
include copies of all reasonably available documents, drawings or other
explanatory information; translation from English to any other language, or vice
versa, will not be required.

 

4.2.          Program Technology.  Each Party will keep the other Party informed
of matters relating to Program Technology.  For this purpose, the Executive
Committee will develop reporting requirements for Program Technology with which
both Parties will endeavor to comply and cause their respective Affiliates to
comply.

 

7

--------------------------------------------------------------------------------


 

4.3.          Products and Other Technology.  By separate mutual agreement, the
Parties may agree to exchange or disclose immunoassay and molecular diagnostics
technology not covered by this Agreement and/or to grant a right to
second-source the other Party’s products.

 

5.             Independent Effort.

 

Both Parties represent that their efforts to manufacture and market immunoassay
products other than the Products will be totally independent, and each Party
will compete with the other as each unilaterally determines.

 

6.             Ownership; License.

 

6.1.          Sole Ownership.  The Parties and their respective Affiliates will
each retain their separate ownership interests in (a) Proprietary Technology;
and (b) Sole Intellectual Property Rights.  Should either Party claim that
Proprietary Technology of the other Party or an Affiliate of the other Party is
also owned by the receiving Party, upon written request, the Executive Committee
will review whether the Technology is separately owned by both Parties or owned
by the initially disclosing Party or an Affiliate of such Party.  The Executive
Committee will recommend a disposition of the claim to the Parties.  If the
Executive Committee cannot agree on the disposition of a dispute or disagreement
between the Parties as to the ownership rights of such Technology, then a
neutral patent attorney acceptable to both Parties will be retained to determine
the ownership question, with both Parties assuming an equal share of the expense
for the same.

 

6.2.          Joint Ownership.  Joint Intellectual Property Rights, Program
Technology and Joint Patent Rights will be jointly owned by the Parties, with
each Party having an undivided equal ownership interest, and may be used by
either Party or an Affiliate of such Party without restriction, subject to any
confidentiality obligation that may apply, and further subject to the
restriction that Joint Patent Rights can be only licensed pursuant to a
licensing framework approved in accordance with Section 3.3.11.  Ownership of
Joint Patent Rights will not be allocated based on relative contribution, but
will be deemed to be ownership of an undivided one-half interest by each of
Corgenix and Elitech, or by such Affiliates as Corgenix and/or Elitech may
designate in writing.

 

6.3.          License.  Each Party hereby grants to the other Party a
non-exclusive, royalty-free, worldwide, nontransferable license to use its
Proprietary Technology and Sole Intellectual Property Rights for the New
Corgenix Assays; provided, however, that (a) neither Party will have the right
to grant sublicenses or have products made pursuant to such Proprietary
Technology and Sole Intellectual Property Rights, except that either Party will
have the right to have products made for it under Sole Patent Rights to Program
Technology; and (b) the license granted by Elitech to Corgenix pursuant to this
Section 6.3 is strictly limited to the use of Elitech’s and its Affiliates’
Proprietary Technology for the purpose of developing the New Corgenix Assays and
manufacturing such New Corgenix Assays solely for commercialization by Elitech
and its Affiliates.  Notwithstanding the foregoing, either Party may ask the
other Party to grant a license to sublicense or have products made under such
other Party’s Proprietary Technology and Sole Intellectual Property Rights
incorporated in Technology of such requesting Party subject to the terms and
conditions to be mutually agreed upon on a case-by-case basis.

 

8

--------------------------------------------------------------------------------


 

6.4.          Inability to License.  It is recognized that Elitech, Corgenix or
their respective Affiliates may have contracted or may hereafter contract with a
third party who is not a party to this Agreement, such as a national or other
company or sovereign government, governmental agency or intergovernmental
authority, to do work solely financed by such third party and to assign to such
third party its/their right to grant, or may now or hereafter be restrained by
such third party from granting, licenses (other than by a Person to its parent
or an Affiliate of the parent) under Intellectual Property Rights arising out of
such work.  The inability, for such a reason, of any of the Parties, or any one
of their respective Affiliates, to grant the licenses agreed to be granted in
this Agreement will not be considered a breach of this Agreement.  If such
contract results in a significant reduction of resources allocated by one Party
to the Phase I Co-Development Program, and the Executive Committee determines
that such reduction of efforts and such inability to license to be materially
detrimental to the purpose of the Phase I Co-Development Program, the other
Party may terminate this Agreement at any time by giving written notice to that
effect to the other Party.

 

7.             System Intellectual Property Rights Ownership, Manufacturing and
Sales.

 

7.1.          System Intellectual Property Rights Ownership.  Subject to
Section 3.3.9, and notwithstanding the provisions set forth in Sections 6.2 and
6.3, Elitech will solely own any and all Intellectual Property Rights related to
any System developed pursuant to this Agreement, and there is no express or
implied license of Elitech Sole Intellectual Property Rights to Corgenix for any
purpose other than to support the development of Systems and the
commercialization of such Systems by Elitech or its Affiliates in the Territory.

 

7.2.          Corgenix License Grant.  To the extent that Corgenix owns such
rights and has the authority to license such rights in the Territory, Corgenix
grants to Elitech and its Affiliates a non-exclusive, royalty-free license to
the Corgenix Assay Proprietary Technology solely to develop, make, have made,
use, sell, offer to sell, distribute, import and commercialize Products and
perform services for those Products developed pursuant to this Agreement.

 

7.3.          Exclusivity.  During the period that is the earlier of
(a) five (5) years after the Effective Date, or (b) three (3) years after the
Sale of the first Product, Corgenix will not directly or indirectly develop or
commercialize any product that would compete with the Systems, except to the
extent that such products are commercially available or in development prior to
the Effective Date.  For the avoidance of doubt, a list the products referred to
in the preceding sentence is set forth on Exhibit A.  For purposes of this
Section 7.3, a “competing product” is a product that (i) could be applied to the
Elitech Analyzers; or (ii) would utilize the same delivery technology as the
Elitech Analyzers and be reasonably considered to be competing for the same
market segment or Consumers based on general price range or test volume
capability, among other factors.  Any disagreement between the Parties as to
whether a product competes with a System will be referred to the Executive
Committee for resolution.

 

7.4.          Manufacturing.

 

7.4.1.       Corgenix will be responsible for manufacturing New Corgenix Assays
during the Phase I Co-Development Program.  Elitech may elect in its sole
discretion to manufacture New Corgenix Assays to be incorporated into the
Systems at any manufacturing

 

9

--------------------------------------------------------------------------------


 

facility owned or operated by Elitech or one of its Affiliates.  If Elitech
elects to manufacture New Corgenix Assays, Corgenix will be responsible for the
transfer from development to manufacturing in Elitech’s facility.  Elitech will
reimburse Corgenix for the reasonable direct costs of such manufacturing
transfer, provided that the Parties have mutually agreed upon and documented a
budget for such costs prior to the commencement of such manufacturing transfer.

 

7.4.2.       If Elitech elects to have Corgenix manufacture the New Corgenix
Assays to be incorporated into the Systems, then the Parties will enter into a
supply agreement that will include standard provisions for such agreements
including, without limitation, transfer pricing, forecasting, shipment and
delivery, quality standards and other such terms and provisions as the Parties
deem necessary and appropriate; provided, however, that the transfer price for
the sale of New Corgenix Assays by Corgenix to Elitech as set forth in such
supply agreement will not exceed an amount that results in a greater than forty
percent (40%) Corgenix gross margin for the Products, which will be calculated
in accordance with United States generally accepted accounting principles.

 

8.             Term and Termination.

 

8.1.          Term.  The term of this Agreement will commence on the Effective
Date and continue for twelve (12) calendar months.  At the end of the initial
term, and subject to Section 8.2, this Agreement may be renewed for an
additional twelve (12) calendar month term subject to the agreement between the
Parties on the terms and conditions for such extended period, which agreement
should be reached at least three (3) calendar months before the expiration date
of this Agreement.

 

8.2.          Termination by Either Party.  This Agreement may be terminated
immediately by either Party as follows:

 

8.2.1.       Upon any material breach of this Agreement by the other Party or
any Affiliate of such other Party, except that (a) the Party alleging such
breach must first give the other Party written notice thereof, which notice must
state the nature of the breach in reasonable detail, and the other Party must
have failed to cure such alleged breach within thirty (30) calendar days after
receipt of the notice; and (b) the Party alleging the breach must terminate the
Agreement within thirty (30) calendar days of the deadline for the breaching
Party to have cured the alleged breach or caused its Affiliate to do so, as
appropriate.

 

8.2.2.       Upon the termination for any reason of (a) that certain Common
Stock Purchase Agreement (the “Stock Purchase Agreement”) of even date with this
Agreement made by and among Corgenix, Elitech, and Wescor, Inc., a Utah
corporation and an Affiliate of Elitech; or (b) that certain Master Distribution
Agreement of even date with this Agreement made by and between Corgenix and
Elitech UK Limited, a private limited company formed under the laws of the
United Kingdom.

 

8.2.3.       Upon a failure by the Parties to reach an agreement with respect to
the contents of any Development Plan, provided that such failure to reach an
agreement has lasted for more than thirty (30) calendar days after a Party’s
receipt of notice of deadlock from the other Party.

 

10

--------------------------------------------------------------------------------


 

8.2.4.       If either Party challenges the validity or enforceability of the
Proprietary Technology or Intellectual Property Rights of the other Party or of
an Affiliate of the other Party.

 

8.3.          Effect of Termination.  Any termination of this Agreement by a
Party will not create any liability to the other Party other than the obligation
to maintain confidentiality of the terminating Party’s Proprietary Technology
received by it under this Agreement, which obligation survives the termination
of this Agreement.

 

8.4.          In the event of any termination of this Agreement, notwithstanding
Section 8.3, all licenses under any Patent Rights based on or claiming any
Program Technology and/or New Corgenix Assays Proprietary Technology, as well as
Intellectual Property Rights except Patent Rights, granted to either Party under
this Agreement, that are in force on the date of such termination, will survive
royalty-free and continue for the life of such respective rights subject to the
restrictions on such licenses set forth in Sections 6.2, 6.3, 7.1 and 7.2, which
restrictions will survive the expiration or termination of this Agreement.  All
Joint Patent Rights that will be developed, applied for or granted to either
Party after the termination of this Agreement, which are based upon and claim
any Program Technology, will be subject to the licensing framework contemplated
by Section 3.3.11.

 

9.             Costs; Payments to Corgenix.

 

9.1.          Costs.  Each Party will be liable for its own costs, expenses and
liabilities incurred under this Agreement; provided, however, that except as may
be otherwise expressly set forth in a Development Plan, Elitech will be
responsible for expenses related to the development of the New Corgenix Assays
and any System, including any Corgenix costs and expenses that are reimbursable
under the terms of any such Development Plan.

 

9.2.          Payments to Corgenix.

 

9.2.1.       Elitech will pay to Corgenix a royalty equal to seven percent (7%)
of the Net Product Sales of New Corgenix Assays manufactured and Sold by Elitech
or Elitech’s Affiliates.

 

9.2.2.       The price that Elitech will pay to Corgenix for Products
manufactured by Corgenix and Sold by Elitech or Elitech’s Affiliates will be
determined by the Parties in accordance with Section 7.4.2.

 

9.3.          Payment Dates and Reports.  Within forty-five (45) calendar days
of the end of each calendar quarter in which Sales occur, Elitech will calculate
the royalty amount and the Product purchase payment owed to Corgenix under
Sections 9.2.1 and 9.2.2 and will pay such amount to Corgenix promptly
thereafter.  Such payment will be accompanied by a statement showing the
calculation of the amount owed for Net Product Sales for that quarter (including
the gross invoiced sales and permissible deductions therefrom).

 

9.4.          Taxes.  Neither Party will be liable for taxes of any kind imposed
on the other Party, except as may be mutually agreed upon by the Parties in
writing.

 

11

--------------------------------------------------------------------------------


 

9.5.          Responsibility for Employees.  Each Party will be responsible for
the actions of its employees under the Agreement, and any claims, actions,
liabilities or damages relating to such actions.

 

10.          Facility Visits.

 

Each Party agrees to abide by the other Party’s rules and procedures for
visitors when visiting the other Party’s facilities. Facility visits will be
coordinated through the Executive Committee.

 

11.          Confidentiality.

 

The Parties hereby expressly agree that any confidential information delivered
by either Party to the other Party pursuant to this Agreement will be deemed
“Confidential Information” subject to all of the terms and provisions contained
in that certain mutual non-disclosure agreement (the “Confidentiality
Agreement”) dated July 16, 2010, by and among the Corgenix Group and the Elitech
Group (as those terms are defined in the Confidentiality Agreement).

 

12.          Representations and Warranties.

 

12.1.        Corporate Existence and Power.  Each Party represents and warrants
to the other that such Party (a) is a corporation or similar entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it is organized; (b) has the corporate power and authority
and the legal right to own and operate its business and assets, to lease the
property and assets it operates, and to carry on its business as it is now being
conducted; and (c) is in compliance with all requirements of applicable law
except to the extent that any non-compliance would not have a material adverse
effect on such Party’s ability to perform its obligations under this Agreement.

 

12.2.        Authorization and Enforcement of Obligations.  Each Party
represents and warrants to the other that such Party has taken all necessary
corporate action on its part to authorize the execution and delivery of this
Agreement and the performance of its obligations under this Agreement.  This
Agreement has been duly executed and delivered on behalf of such Party and
constitutes a legal, valid, binding obligation, enforceable against such Party
in accordance with its terms.

 

12.3.        No Conflicts.  Each Party represents and warrants to the other that
the execution and delivery of this Agreement and the performance of such Party’s
obligations under this Agreement (a) do not conflict with or violate any
requirement of applicable laws or regulations of any of the terms of its
formation or governance documents; and (b) do not and shall not conflict with,
violate or breach, or constitute a default or require any consent under, any
contractual obligation of such Party.

 

12.4.        Warranty of Rights.  Each Party warrants that it has all right,
title and interest to its Proprietary Technology, or that it has the right to
grant to the receiving Party the licenses granted in this Agreement.  No
warranty is given by either Party as to the performance of any Technology.  The
receiving Party will be responsible for its use of Proprietary Technology.

 

12

--------------------------------------------------------------------------------


 

12.5.        Validity of Patents; Prosecution of Infringement.  Nothing
contained in this Agreement will be construed as:

 

12.5.1.     A warranty or representation by any of the Parties as to the
validity or scope of any Patent Rights; or

 

12.5.2.     An agreement to bring or prosecute actions or suits against third
parties for infringement or conferring any right to bring or prosecute actions
or suits against third parties for infringement.

 

12.6.        Infringement of Patents Held by Others.  Nothing in this Agreement
will be construed as a warranty or representation by either Party that any
Proprietary Technology that the other Party may use for any product or services
anywhere in the world will be free from infringement of any patent or other
similar right of any third party.  Neither Party will be required otherwise to
protect, indemnify or save harmless the other Party against, or be liable to the
other Party for, any liabilities, losses, expenses or damages that may be
suffered or incurred by the other Party as a result of such infringement or
allegation thereof by any third party.  Notwithstanding the foregoing, both
Parties will cooperate with and provide reasonable assistance to each other in
the defense of any claim or suit alleging such infringement.

 

12.7.        Product Liability.  Neither Party will, by reason of being a Party
to this Agreement, bear any responsibility or liability with respect to any
claims or suits against the other Party by third parties, nor will either Party
be under any obligation, by reason of being a Party to this Agreement, to
indemnify or hold harmless the other Party for any liabilities, losses, expenses
or damages incurred or suffered by the other Party resulting from, or caused by,
any defect or alleged defect of any products or services in which Proprietary
Technology of such Party has been utilized or applied.

 

12.8.        Liability to or for Employees.  Neither Party will be responsible
for death, damage, injury or loss suffered or incurred during visits to its
plants or other facilities by any engineer, technician or other personnel in the
employ of the other Party dispatched pursuant to this Agreement, except for
death, damage, injury or loss resulting from the willful or grossly negligent
act or omission of such Party, its agent or employees.  Further, neither Party
will be responsible for any costs, expenses or damages suffered or incurred by
the other Party, or any claim, judgment or award against such other Party, or
the defense thereof, arising out of any actions, assistance or services of its
employees under this Agreement, unless resulting from its own willful or grossly
negligent act.

 

12.9.        Disclaimer of Warranties.  The Parties intend to submit any System
developed pursuant to this Agreement to the United States Food and Drug
Administration and analogous regulatory authorities in the Territory outside of
the United States for regulatory approval.  NOTWITHSTANDING THE FOREGOING,
NEITHER PARTY WARRANTS THAT ITS EFFORTS TO COMMERCIALIZE PRODUCTS OR SYSTEMS
WILL RESULT IN REGULATORY APPROVAL OF SUCH PRODUCTS OR SYSTEMS.  EXCEPT AS
OTHERWISE EXPRESSLY STATED IN THIS AGREEMENT, EACH PARTY HEREBY DISCLAIMS ANY
EXPRESS OR IMPLIED WARRANTY AS TO ANY PRODUCT OR

 

13

--------------------------------------------------------------------------------


 

SYSTEM SOLD OR PLACED IN COMMERCE BY OR ON ITS BEHALF OR ON BEHALF OF ITS
AFFILIATES OR SUBLICENSEES.

 

13.          Export Control.

 

13.1.        Restrictions on Exports.  In recognition of United States and other
export control laws, neither Party will knowingly export or re-export, directly
or indirectly, (a) any technical data (as defined in the U.S. Export
Administration Regulations) received from the other Party under this Agreement;
or (b) any immediate product, process, technical data or service directly
produced by the use of such technical data, to any destination to which such
export or re-export is restricted or prohibited by United States law, without
first obtaining prior authorization from the competent government authorities as
required by those laws.

 

13.2.        Export License.  Each Party further agrees to obtain, at its own
expense, any required export license or other documentation prior to its export
or re-export of any product or technical data acquired from the other Party
under this Agreement.  Accordingly, the parties will not sell, export,
re-export, transfer, divert or otherwise dispose of any such product or
technical data directly or indirectly to any person, firm or entity, or country
or countries, prohibited by the laws or regulations of the United States or
other applicable laws.

 

13.3.        This Article 13 will survive expiration or termination of this
Agreement.

 

14.          General Terms.

 

14.1.        Force Majeure.  Neither Party will be liable for delays in its
performance or failure to perform in whole or in part the terms of this
Agreement, with the exception of payment obligations, caused by the occurrence
of any contingency beyond its control, including, without limitation, labor
dispute, strike, labor shortage, war or act of war, insurrection, sabotage, riot
or civil commotion, act of a public enemy, act of terrorism, epidemic, accident,
fire, storm, earthquake, explosion, flood, drought or other act of God, act of
any governmental authority, judicial action, transportation embargo, or failure
or delay in transportation, short or reduced supply of fuel or raw material,
technical failure where such Party has exercised ordinary care in the prevention
thereof, and any such delay or failure will not be considered a breach of this
Agreement.

 

14.2.        Notices.  Any notice, request, consent or other communication
required or permitted under this Agreement will be in writing and will be deemed
to have been duly given when received if personally delivered; within
five (5) calendar days after being sent by registered or certified mail, return
receipt requested, postage prepaid, to the Parties (and to the Persons to whom
copies must be sent as provided in this Agreement); or when a confirmation of
proper transmission has been printed if sent by fax or electronic mail (but only
if followed up by prompt confirmation by personal delivery or mail in accordance
with the foregoing clauses), at the respective addresses of the Parties set
forth below:

 

14

--------------------------------------------------------------------------------


 

If to Corgenix:

If to Elitech:

Corgenix Medical Corporation

Financière Elitech SAS

Attention: President

Attention: Pierre Debiais, President

11575 Main Street, Suite 400

12-12bis, rue Jean Jaurès

Broomfield, Colorado 80020

92800 Puteaux, France

Facsimile: (303) 453-8896

Facsimile: +33 (1) 41 45 07 19

Email: dsimpson@corgenix.com

Email: p.debiais@elitechgroup.com

 

 

With copy to:

With copy to:

Husch Blackwell Sanders LLP

Jackson Walker L.L.P.

Attention: Robert P. Attai

Attention: L. Scott Brown

1700 Lincoln Street, Suite #4700

901 Main Street, Suite 6000

Denver, Colorado 80203

Dallas, Texas 75202

Facsimile: (303) 749-7272

Facsimile: (214) 661-6869

Email: robert.attai@huschblackwell.com

Email: sbrown@jw.com

 

Either Party may change its address by a notice given to the other Party in the
manner set forth above.

 

14.3.        Governing Law.  This Agreement and matters connected with the
performance of this Agreement will be construed, interpreted, applied and
governed in all respects in accordance with the laws of the State of Colorado,
without giving effect to the principles of conflict of laws thereof.

 

14.4.        Patent Filing.  Neither Party nor any Affiliate thereof will be
required by anything contained in this Agreement to file in any country an
application for patent on any invention, or to secure any patent, or once having
filed an application for patent or obtained a patent, to maintain the patent
application or patent in force.

 

14.5.        Dispute Resolution.  Any dispute arising in connection with the
validity, construction, application, operation or enforcement of the provisions
of this Agreement will be resolved by arbitration under the Rules of
Conciliation and Arbitration of the International Chamber of Commerce.  The
arbitration will be held in Salt Lake City, Utah, United States of America,
before a sole arbitrator, and the proceedings will be conducted in the English
language.  Any award rendered in any such arbitration proceeding will be final
and binding on each of the Parties, and judgment may be entered thereon in a
court of competent jurisdiction.

 

14.6.        Language.  This Agreement is in the English language only, which
language will be controlling in all respects, and all versions of this Agreement
in any other language will be for accommodation only and will not be binding
upon the Parties.  All communications to be made or given pursuant to this
Agreement will be in the English language.

 

14.7.        Assignment of Rights.  This Agreement and the licenses granted in
this Agreement will inure to the benefit of the Parties, and, insofar as is
expressly provided for in this Agreement, to Affiliates of the Parties.  Except
as otherwise expressly permitted in this

 

15

--------------------------------------------------------------------------------


 

Agreement, none of Corgenix, Elitech or their respective Affiliates will assign
or transfer any rights, privileges or obligations under this Agreement without
the prior, written consent of the other Party.  Any unauthorized assignment or
transfer of this Agreement or rights or obligations under this Agreement will be
void ab initio.

 

14.8.        Publicity.  Each Party will keep the terms of this Agreement
confidential and will not now or hereafter divulge the terms of this Agreement
or any part of such terms to any third party except (a) with the prior written
consent of the other Party; (b) to any governmental body having jurisdiction to
call for such disclosure; (c) as otherwise may be required by law; or (d) to
legal counsel representing either Party.  The Parties will mutually agree upon a
joint press release, to be issued following execution of this Agreement.

 

14.9.        Severability.  Should any clause, sentence or paragraph of this
Agreement judicially be declared to be invalid, unenforceable or void, such
decision will not have the effect of invalidating or voiding the remainder of
this Agreement.  The Parties hereby agree that the remaining parts of the
Agreement will have the same force and effect as if such invalid part or parts
had not been included in this Agreement, and the Parties will enter into good
faith negotiations with the objective of restructuring the relationship between
them in a manner that will minimize the adverse effect of such declaration of
invalidity or unenforceability.

 

14.10.      Entire Agreement; Amendment.  This Agreement and the Confidentiality
Agreement set forth the entire agreement and understanding between the Parties
as to the subject matter of this Agreement and the Confidentiality Agreement,
respectively, and merge all prior discussions between them, and neither of the
Parties will be bound by any modification of this Agreement or the
Confidentiality Agreement, other than as expressly provided in this Agreement or
as duly set forth on or subsequent to the date of this Agreement in writing and
signed by a duly authorized representative of the Party to be bound thereby.

 

14.11.      No Waiver.  The failure of either Party to enforce at any time any
provision of this Agreement, or to exercise any election or option provided in
this Agreement, or to require timely performance by the other Party of any of
the provisions of this Agreement, will in no way be construed to be a waiver of
such provisions, nor in any way affect the validity of this Agreement or any
part of this Agreement, or the right of the affected Party thereafter to enforce
each and every such provision.

 

14.12.      Counterparts.  This Agreement may be executed simultaneously in
counterparts, each of which will be considered an original, but all of which
together will constitute one and the same instrument.  The Parties may sign this
Agreement manually, digitally or electronically, and they may deliver this
Agreement by facsimile transmission, electronic mail, or other electronic
means.  Each Party agrees that the delivery of the Agreement by facsimile,
electronic mail or some other electronic means will have the same force and
effect as delivery of original signatures.

 

[Remainder of page intentionally left blank.  Signature page follows.]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the duly authorized officers of the respective Parties have
executed and delivered this Agreement as of the Effective Date.

 

 

FINANCIÈRE ELITECH SAS

 

 

 

 

 

 

 

Name: Pierre Debiais

 

Title: President

 

 

 

 

 

CORGENIX MEDICAL CORPORATION

 

 

 

 

 

 

 

Name: Douglass T. Simpson

 

Title: President and Chief Executive Officer

 

17

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CORGENIX COMPETING PRODUCTS

 

[See attached.]

 

--------------------------------------------------------------------------------


 

Joint Product Development Agreement

 

EXHIBIT A

 

COMPETING PRODUCTS

 

Company

 

Analyte

 

Platform

 

Status

Randox Laboratories Ltd

 

AspirinWorks

 

Immunoturbidimetry (low-mid volume)

 

In development

 

--------------------------------------------------------------------------------